Title: From James Madison to Caesar Augustus Rodney, 28 April 1807
From: Madison, James
To: Rodney, Caesar Augustus



Sir,
Department of State, April 28th. 1807.

A gentleman holding Virginia military land warrants, having had the misfortune to locate them and surveys made, on lands previously and regularly located by others, which was not discovered by him until patents were granted at this office, is desirous of retracing his steps, by surrendering the patents already issued, removing the locations to vacant land, and by this course obtain new patents.  The question therefore, which I have the honor to submit for your opinion, is, whether the patents already issued can legally be cancelled, new locations be made, and other patents granted to him?  I have the honor to be with great respect, Sir, your most ob Sert.

James Madison

